Title: To George Washington from Peter Scull, 21 May 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office [Philadelphia] 21st May 1779

Your Excellency has been pleased to forward us the report of the Board of Officers respecting Majors Murray, Mentges, & Nichols, which were receiv’d at the office yesterday. As I should conclude from the tenor of the letter accompanying that report, that there no longer subsist any disputes in the pennsylvania line of field officers, I would request to be instructed in what manner the omissions in the inclosed paper are to be rectified, that the commissions may be made out.
In the arrangement sent by the late Committee, Major prowell’s appointment to the 11th Pennsylva. Regiment is dated in January 1778 whereas it ought to be in the month of July of that year; as his right of succession accrued on the resignation of Cap. Grubb, who left the service a few weeks after the battle of Monmouth. I inclose the resolves of Congress directing the incorporation of Patton’s & Hartley’s Regiments, which I believe were not sent with the arrangement of the Corps. I have the honour to be with the utmost respect Your Excellency’s most hbl. Serv.
P. Scull Secretary
